788 N.W.2d 23 (2010)
Catherine WILCOX, individually, and as Next Friend of Isaac Wilcox, a minor, Plaintiffs-Appellants, and
Sunrise Home Health Services, Inc., Intervening Plaintiff,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant-Appellee.
Docket No. 138602. COA No. 290515.
Supreme Court of Michigan.
September 21, 2010.

Order
On order of the Chief Justice, the motion by defendant-appellee for extension of the time for filing its brief is considered, and it appearing the brief was filed September 17, 2010, the time for filing is extended to that date.